DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 May 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 & 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Codos (US 2003/0043246 A1) in view of OHNISHI (US 2020/0094581 A1).
As related to independent claims 1 & 18, Codos teaches a printer [claim 1] and method of operating the printer [claim 18] comprising: a media transport configured to move media through the printer (Codos – Figure 1, Reference #100, #121, & #17, shown below); at least one actuator operatively connected to the media transport, the at least one actuator being configured to operate the media transport to move the media through the printer (Codos – Figure 1, Reference #132, #121, & #17, shown below); at least two printheads (Codos – Page 3, Paragraphs 24-27 and Figure 1, Reference #130, shown below), each printhead having a plurality of ejectors and at least one printhead is configured to eject drops of an aqueous ink [i.e. solvent based ink where water is the solvent] toward the media moving through the printer and at least one other printhead is configured to eject drops of a UV curable material toward the media after the drops of aqueous ink have landed on the media (Codos – Page 1, Paragraph 2; Page 3, Paragraphs 29-30; Page 5, Paragraph 41; and Figure 1, Reference #130, shown below); a UV curing device configured to direct UV radiation toward the media passing through the printer after the media has passed the at least two printheads (Codos – Page 4, Paragraphs 35-38 and Figure 1, Reference #124 & #23, shown below); and a thermal dryer configured to direct energy toward the media passing through the printer after the media has passed the UV curing device (Codos – Page 5, Paragraphs 41-42 and Figure 1, Reference #126, shown below).

    PNG
    media_image1.png
    501
    747
    media_image1.png
    Greyscale

Continuing with claims 1 & 18, Codos does not specifically teach ejecting both aqueous ink and UV curable material.  However, OHNISHI teaches a printer and method of operating a printer which includes printing with at least two printheads [i.e. various color printheads and clear ink overcoat printhead] (OHNISHI – Page 11, Paragraphs 82-84) and specifically teaches ejecting drops of an aqueous ink [i.e. evaporation-drying type ink] (OHNISHI – Page 3, Paragraph 25; Page 7, Paragraph 55; and Page 11, Paragraph 82) which are dried with an infrared heater (OHNISHI – Page 4, Paragraph 37) and at least one other printhead configured to eject drops of a UV curable material [i.e. clear ink overcoat] (OHNISHI – Page 11, Paragraphs 83-84) and both a UV curing device and a thermal dryer downstream of the UV curing device (OHNISHI – Page 3, Para 27; Page 4, Paragraph 37; and Figures 1A & 1B, Reference # 104 & #26, shown below).


    PNG
    media_image2.png
    423
    520
    media_image2.png
    Greyscale
	
    PNG
    media_image3.png
    334
    495
    media_image3.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time of filing to modify Codos with the ability to print both an aqueous ink and an UV curable overcoat material in a single pass of the medium as taught by OHNISHI in an effort to specify the use of both the UV curing and the thermal drying devices of Codos in an effort to prevent ink smearing (OHNISHI – Page 3, Paragraph 27), prevent incomplete drying (OHNISHI – Page 4, Paragraph 36) and form a desirable overcoat layer (OHNISHI – Page 11, Paragraph 84).

As related to dependent claims 2 & 19, the combination of Codos and OHNISHI remains as applied above and continues to teach a controller operatively connected to the at least two printheads, the at least one actuator, the UV curing device, and the thermal dryer, the controller being configured to: operate the least one actuator to operate the media transport to move media through the printer; use image data to operate the ejectors in the at least two printheads to eject drops of aqueous ink and drops of UV material toward the media passing through the printer; operate the UV curing device to pin the UV material to aqueous ink on the media passing through the printer; and operate the thermal dryer to evaporate liquid from the aqueous ink on the media passing through the printer and to release free radicals from the UV material (Codos – Page 4, Paragraphs 32-38 and Figure 1, Reference #35, and OHNISHI – Page 5, Paragraph 39 and Figures 1A & 1B, Reference #30, all shown above).
Claims 3-4 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Codos (US 2003/0043246 A1) and OHNISHI (US 2020/0094581 A1) in view of INOUE et al. (US 2015/0344249 A1).
As related to further dependent claims 3 & 20, the combination of Codos and OHNISHI remains as applied above and continues to teach the thermal dryer further comprising: a housing having an opening; and a source of negative pressure connected to the opening in the housing to pull evaporated liquid and free radicals from the thermal dryer (Codos – Figure 1, Reference the ducting connecting #126).  The combination does not specifically teach a negative pressure.  However, INOUE et al. teaches a printer and method of operating the printer with both aqueous ink and an UV curable material (INOUE et al. – Page 3, Paragraph 56 and Figures 1 & 2, both shown below) and specifically teaches a source of negative pressure to pull evaporated liquid and free radicals from the thermal dryer [i.e. exhaust] (INOUE et al. – Page 8, Paragraphs 115-116).

    PNG
    media_image4.png
    372
    668
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    613
    409
    media_image5.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Codos and OHNISHI with the source of negative pressure of INOUE et al.in an effort to forcibly exhaust humid air generated by the drying process to ensure efficient drying (INOUE et al. – Page 8, Paragraph 115).

As related to further dependent claim 4, the combination of Codos, OHNISHI, and INOUE et al. remains as applied above and continues to teach the controller is operatively connected to the source of negative pressure and the controller is further configured to: operate the source of negative pressure to pull the evaporated liquid and free radicals through the opening in the housing (Codos – Figure 1, Reference #35 & #126 and INOUE et al. – Figure 2, Reference #200, both shown above).
 Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Codos (US 2003/0043246 A1) and OHNISHI (US 2020/0094581 A1) in view of COFLER et al. (US 2009/0207223 A1).
As related to further dependent claim 11, the combination of Codos and OHNISHI remains as applied above and continues to teach the UV curing device further comprising: a housing; a plurality of members extending across the housing [i.e. traditional UV curing device] (Codos – Page3, Paragraphs 27-28; Page 4, Paragraphs 35-40; & Figure 4, Reference #150, shown below); and a plurality of UV radiators mounted to the plurality of members extending across the housing, each UV radiator being configured to direct UV radiation toward the media passing through the housing of the UV curing device (Codos – Page 3, Paragraphs 27-28; Page 4, Paragraphs 35-40; & Figure 4, Reference #150, #151, #152 & #155, shown below). COFLER et al. specifies a plurality of members in each relative housing (COFLER et al. – Page 2, Paragraphs 27-29 and Figures 3B & 3C, Reference #184 & #190, shown below).


    PNG
    media_image6.png
    253
    263
    media_image6.png
    Greyscale
	
    PNG
    media_image7.png
    362
    450
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Codos and OHNISHI with the plurality of members extending across each housing of the UV curing device of COFLER et al.in an effort to provide a curing radiation with low power and high speed and a concentrated and directed curing power (COFLER et al. – Page 1, Paragraph 3-5 and Page 2, Paragraph 27).

As related to further dependent claim 12, the combination of Codos, OHNISHI, and COFLER et al. remains as applied above and continues to teach the plurality of members extend in a process direction within the housing (COFLER et al. – Figure 3B, shown above).
As related to further dependent claim 13, the combination of Codos, OHNISHI, and COFLER et al. remains as applied above and continues to teach the plurality of members extend in a cross-process direction within the housing (Codos - Page 4, Paragraph 40 & Figure 4, shown above and COFLER et al. – Figure 3B, shown above).
As related to further dependent claim 14, the combination of Codos, OHNISHI, and COFLER et al. remains as applied above and continues to teach the controller being further configured to: operate the UV radiators selectively using the image data (Codos – Page 4, Paragraphs 39-40 & Figure 1, Reference #35; OHNISHI – Figures 1A & 1B, Reference #30; and COFLER et al. – Page 2, Paragraphs 27-29).
As related to further dependent claim 15, the combination of Codos, OHNISHI, and COFLER et al. remains as applied above and continues to teach the controller being further configured to: operate the at least one actuator of the media transport to slow entry of the media into the UV curing device (Codos – Page 3, Paragraph 26 & Figure 1, Reference #35, #122, & #132, shown above).
As related to further dependent claim 16, the combination of Codos, OHNISHI, and COFLER et al. remains as applied above and continues to teach the controller being further configured to: operate the at least one actuator of the media transport to slow passage of the media through the UV curing device (Codos – Page 3, Paragraph 26 & Figure 1, Reference #35, #122, & #132, shown above).
As related to further dependent claim 17, the combination of Codos, OHNISHI, and COFLER et al. remains as applied above and continues to teach the controller being further configured to: operate the at least one actuator of the media transport using the image data and data corresponding to a type of the media being moved by the media transport (Codos – Page 3, Paragraphs 26-27 & Figure 1, Reference #35 & #122, shown above).
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Codos (US 2003/0043246 A1), OHNISHI (US 2020/0094581 A1), and INOUE et al. (US 2015/0344249 A1) in view of COFLER et al. (US 2009/0207223 A1).
As related to further dependent claim 5, the combination of Codos, OHNISHI, and INOUE et al. remains as applied above and continues to teach the thermal dryer further comprising: a plurality of members extending across the housing [i.e. traditional infrared heating/drying device] (Codos – Page3, Paragraphs 27-28; Page 4, Paragraphs 35-40; & Figure 4, Reference #150, shown below); and a plurality of UV radiators mounted to the plurality of members extending across the housing, each UV radiator being configured to direct UV radiation toward the media passing through the housing of the UV curing device (Codos – Page 3, Paragraph 27; Page 5, Paragraphs 40-43 & Figure 4, Reference #150, #151, #152 & #155, shown above, OHNISHI – Page 1, Paragraphs 9-10 and Page 4, Paragraphs 32-36).  COFLER et al. specifies a plurality of members in extending across the housing of the infra-red energy producer (COFLER et al. – Page 2, Paragraphs 27-29 and Figures 3B & 3C, Reference #184 & #190, shown above).

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Codos, OHNISHI, and INOUE et al. with the plurality of members extending across the housing of the drying/curing device of COFLER et al.in an effort to provide a radiation with low power and high speed and a concentrated and directed power (COFLER et al. – Page 1, Paragraph 3-5 and Page 2, Paragraph 27).

As related to further dependent claim 6, the combination of Codos, OHNISHI, INOUE et al., and COFLER et al. remains as applied above and continues to teach the plurality of members extend in a process direction within the housing (COFLER et al. – Figure 3B, shown above).
As related to further dependent claim 7, the combination of Codos, OHNISHI, INOUE et al., and COFLER et al. remains as applied above and continues to teach the plurality of members extend in a cross-process direction within the housing (Codos - Page 4, Paragraph 40 & Figure 4, shown above, OHNISHI – Figure 1B, Reference #24 & #26, shown above, and COFLER et al. – Figure 3B, shown above).
As related to further dependent claim 9, the combination of Codos, OHNISHI, INOUE et al., and COFLER et al. remains as applied above and continues to teach the drying elements are infrared radiators (Codos – Page 5, Paragraph 42, OHNISHI – Page 3, Paragraph 24, and COFLER et al. – Page 2, Paragraph 27).
As related to further dependent claim 10, the combination of Codos, OHNISHI, INOUE et al., and COFLER et al. remains as applied above and continues to teach the drying elements are convection heaters (Codos – Page 5, Paragraph 42, OHNISHI – Page 4, Paragraph 38, and INOUE et al. – Page 8, Paragraph 114).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Codos (US 2003/0043246 A1), OHNISHI (US 2020/0094581 A1), INOUE et al. (US 2015/0344249 A1) and COFLER et al. (US 2009/0207223 A1) in further view of Koebel et al. (US 2013/0052432 A1).
The combination of Codos, OHNISHI, INOUE et al., and COFLER et al. remains as applied above and continues to teach a variety of drying elements including infrared radiators [claim 9] and convection heaters [claim 10] (Codos – Page 5, Paragraph 42, OHNISHI – Page 3, Paragraph 24, COFLER et al. – Page 2, Paragraph 27), but does not specifically teach a microwave radiator.  However, Koebel et al. teaches a printer and a printing operation which uses both UV curable and aqueous inks  (Koebel et al. – Page 3, Paragraph 36-37), teaches using inter alias infrared radiators and convection heaters and specifically teaches microwave radiators as the drying elements (Koebel et al. – Pages 3 – 4, Paragraph 37).  It would have been obvious to one of ordinary skill in the art at the time of filing to recognize the plethora of drying elements available for use in printing systems and operations would include each of the claimed drying elements and moreso Koebel et al. teaching each of them as optional elements for use would motivate one of ordinary skill in the art to use the preferred element to attain a high-quality printed substrate (Koebel et al. – Page 1, Paragraph 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Masumi et al. (US 2004/0189773 A1) teaches a printer with an UV irradiation section and a heating/drying section.  Gotou et al. (US 2013/0176369 A1) teaches a printing system with a hot air drying device for aqueous ink including IR & microwave, following an UV curing/fixing device.  TATSUTA (US 2015/0201491 A1) teaches a printer with a head that ejects aqueous ink and a second head ejecting UV curable ink.  Brandstein et al. (US 2015/0247044 A1) teaches a printer which applies the ink, pins the ink and then dries the ink.  OHNISHI (US 2015/0343796 A1) teaches a printing system with UV curing lamps followed by a dryer/heater.  Liu et al. (US 9,403,383 B1) teaches a printer with a dryer that is either a heater or a curing device or both.  Grigore et al. (US 9,764,564 B2) teaches a printer with a head, a heater/dryer, and multiple light curing sources.  KAMIHARA et al. (US 2021/0031542 A1) teaches a printer using an UV curable ink and then an aqueous ink and then an UV curable protector coat.
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049. The Examiner can normally be reached Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/John Zimmermann/Primary Examiner, Art Unit 2853